***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             JAMES K. GROGAN v. JILL PENZA
                       (AC 41227)
                        Lavine, Bright and Bear, Js.

                                  Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    denying her postdissolution motion for contempt, in which she claimed
    that the defendant had violated a certain alimony obligation contained
    in the parties’ separation agreement. The separation agreement, which
    was incorporated into the dissolution judgment, required the plaintiff
    to pay the defendant alimony based on his annual income from employ-
    ment, which was defined as line 1 on the plaintiff’s annual schedule K-
    1 from his then employer, the law firm M. Co., and included a requirement
    that the plaintiff pay the defendant true up alimony based on his gross
    income over a certain amount. Subsequently, the plaintiff sold his inter-
    est in M. Co., where he had been a partner, and became a partner in a
    new law firm, G. Co. That year, the plaintiff received two schedule K-
    1s, one from M. Co. and one from G. Co., each of which listed income
    amounts on lines 1 and 4. The defendant claimed that the plaintiff’s true
    up alimony obligation for that year must be based on the total of all of
    those lines and filed a motion for contempt based on the plaintiff’s
    nonpayment of any true up alimony for that year. The defendant objected
    to the plaintiff’s motion and requested statutory attorney’s fees and
    costs. The trial court denied the motion for contempt and did not award
    attorney’s fees to either party. On the defendant’s appeal and the plain-
    tiff’s cross appeal to this court, held:
1. The trial court properly denied the defendant’s motion for contempt:
    pursuant to the specific and plain language of the settlement agreement,
    which the parties freely agreed to use when they drafted the agreement,
    only income reported on line 1 of the schedule K-1 could be used in
    calculating the plaintiff’s true up alimony obligation, and because the
    plaintiff’s combined line 1 income from both K-1s was less than a certain
    amount, the defendant was not entitled to any true up alimony for that
    year; moreover, the defendant’s claim that certain language in the parties’
    agreement required that the reference to line 1 income was meant merely
    to be an example of one type of employment income that could be
    considered with other types of alleged income in calculating the plain-
    tiff’s true up alimony obligation was belied by the clear and unambiguous
    language of the agreement.
2. The plaintiff could not prevail on his claim on cross appeal that the trial
    court improperly denied his request for attorney’s fees and costs incurred
    in successfully opposing the defendant’s motion for contempt; following
    a review of the briefs of the parties and the record of the hearing on
    the motion for contempt, this court could not conclude that the trial
    court abused its discretion in declining to award attorney’s fees to
    the plaintiff.
           (One judge concurring in part and dissenting in part)
           Argued April 15—officially released October 29, 2019

                             Procedural History

   Action for the dissolution of marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford and tried to the court, Olear, J.; judg-
ment dissolving the marriage and granting certain other
relief in accordance with the parties’ separation agree-
ment; thereafter, the court, Nastri, J., denied the defen-
dant’s motion for contempt and the plaintiff’s request
for attorney’s fees and costs, and the defendant
appealed and the plaintiff cross appealed to this
court. Affirmed.
  Steven L. Katz, with whom was Melissa Gagne, for
the appellant-cross appellee (defendant).
  Mark V. Connolly, for the appellee-cross appellant
(plaintiff).
                          Opinion

   BEAR, J. The defendant, Jill Penza, appeals from the
judgment denying her postdissolution motion for con-
tempt. On appeal, she claims that the trial court improp-
erly concluded that the plaintiff, James K. Grogan, had
not violated a ‘‘true up’’ alimony obligation contained
in the parties’ separation agreement.1 The plaintiff cross
appeals, claiming that the trial court abused its discre-
tion in denying his request for statutory attorney’s fees
incurred in defending against the defendant’s motion
for contempt. We disagree with the parties’ claims and,
accordingly, affirm the judgment of the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to our resolution of this
appeal and cross appeal. On September 25, 2013, the
parties, each of whom is an attorney, and each of whom
was represented by an attorney, entered into a twenty-
three page divorce settlement agreement (agreement).
On September 27, 2013, the court, Olear, J., dissolved
the parties’ marriage. At the time of the dissolution, the
plaintiff was a partner at the law firm of McCormick,
Paulding & Huber, LLP (MPH). In accordance with Gen-
eral Statutes § 46b-66, the judgment of dissolution incor-
porated by reference the agreement. Article I of the
agreement addressed the plaintiff’s various alimony
obligations and specified how to calculate such
alimony.
   Section 1.1 of the agreement provided in relevant
part: ‘‘The alimony payments detailed [herein] are based
on an annual earned income/earning capacity attributed
to [the defendant] of $35,000 and the [plaintiff’s] ‘annual
income from employment’ (hereinafter ‘income’)
which, for purposes of the alimony formula[s] herein,
is presently defined as [l]ine 1 on [the plaintiff’s] annual
[schedule] K-12 from [MPH]. The alimony paid by the
[plaintiff] to the [defendant] shall be paid in three com-
ponents (monthly . . . and quarterly payments total-
ing $160,000 based on the first $550,000 of [the plain-
tiff’s] income, and a year-end ‘true up’ alimony payment
based on gross income of the [plaintiff] between
$550,000 and $750,000).’’ (Footnote added.)
   The true up alimony formula applicable in the present
case was set forth in § 1.1 D of the agreement, which
provided in relevant part: ‘‘For the tax year 2014 and
thereafter, [the plaintiff] shall pay ‘true up’ alimony to
[the defendant] of 25 [percent] of the amount of [the
plaintiff’s] income between $550,000 and $700,000 as
reflected on [l]ine 1 of [the plaintiff’s schedule] K-1
and 20 [percent] of any income between $700,000 and
$750,000. For example, if [the plaintiff’s schedule] K-1
for 2014 shows [l]ine 1 income of $775,000, [the plaintiff]
would owe [the defendant] additional ‘true up’ alimony
in the amount of $47,500 . . . .’’
  In June, 2015, the plaintiff sold his interest in MPH,
where he had been a partner for over twenty years, and
created a new law firm, Grogan, Tuccillo & Vander-
leeden, LLP (GTV), located in Springfield, Massachu-
setts. GTV, like MPH, was structured as a partnership.
As a result, the plaintiff received two schedule K-1s for
the 2015 tax year, one from MPH covering the period
between January 1 and May 31, 2015, and one from
GTV covering the period between June 1 and December
31, 2015. The schedule K-1 issued by MPH listed nega-
tive $93,463 of ‘‘[o]rdinary business income (loss)’’ on
line 1 and $605,000 of ‘‘[g]uaranteed payments’’ on line
4.3 The schedule K-1 issued by GTV listed $103,017 on
line 1 and $127,178 on line 4. In previous years, when
he was employed by MPH, all of the income the plaintiff
received from employment had been reported on line
1 of his schedule K-1s.
   On May 31, 2017, the defendant filed a motion for
contempt alleging that the plaintiff wilfully had violated
the parties’ agreement by failing to pay her true up
alimony for the 2015 tax year. More specifically, the
defendant claimed that the plaintiff’s 2015 ‘‘annual
income from employment’’ was $741,732—the total of
lines 1 and 4 from both schedule K-1s—and that, conse-
quently, she was entitled to $45,846 of true up alimony
pursuant to § 1.1 D of the agreement. In his memoran-
dum of law in opposition to the motion, the plaintiff
countered that § 1.1 D clearly and unambiguously pro-
vided that his annual income from employment was to
be determined solely by reference to line 1 of his sched-
ule K-1s. Accordingly, the plaintiff argued that he owed
no true up alimony for 2015 because his total line 1
income across both schedule K-1s amounted to only
$9554—well below the $550,000 threshold required by
the agreement. The plaintiff therefore requested that
the court deny the defendant’s motion for contempt
and award him costs and reasonable attorney’s fees
pursuant to General Statutes § 46b-87.
   The trial court, Nastri, J., conducted an evidentiary
hearing on the defendant’s motion for contempt on
September 28 and October 13, 2017. On December 4,
2017, following posttrial briefing by the parties, the
court issued a memorandum of decision holding that
§ 1.1 D of the agreement was clear and unambiguous
and limited the plaintiff’s income from his employment
for purposes of calculating true up alimony to the
amount listed on line 1 of the plaintiff’s schedule K-1.
The court rejected the defendant’s argument that it
should look to lines 1 and 4 of the 2015 schedule K-1s
to determine the total of the plaintiff’s income from his
employment. It explained that the defendant’s argu-
ment, that the amounts listed on both lines 1 and 4 of
the schedule K-1s should be considered income,
required the court to ignore the language in § 1.1 C and
D of the agreement. Accordingly, the court denied the
defendant’s motion, but it declined to award attorney’s
fees to the plaintiff. This appeal and cross appeal
followed.
                             I
             THE DEFENDANT’S APPEAL
  On appeal, the defendant claims that the trial court
improperly concluded that the plaintiff had not violated
the true up alimony provision contained in § 1.1 D of
the agreement. Her principal argument is that the court
erred in determining that only income listed on line 1
of a schedule K-1 may be considered for purposes of
calculating true up alimony due to her under § 1.1 D of
the agreement.4 We disagree.
   We begin with general principles and the applicable
standards of review. ‘‘It is well established that a separa-
tion agreement that has been incorporated into a disso-
lution decree and its resulting judgment must be
regarded as a contract and construed in accordance
with the general principles governing contracts. . . .
When construing a contract, we seek to determine the
intent of the parties from the language used interpreted
in the light of the situation of the parties and the circum-
stances connected with the transaction. . . . [T]he
intent of the parties is to be ascertained by a fair and
reasonable construction of the written words and . . .
the language used must be accorded its common, natu-
ral, and ordinary meaning and usage where it can be
sensibly applied to the subject matter of the contract.
. . . When only one interpretation of a contract is possi-
ble, the court need not look outside the four corners
of the contract. . . . Extrinsic evidence is always
admissible, however, to explain an ambiguity appearing
in the instrument. . . . When the language of a contract
is ambiguous, the determination of the parties’ intent
is a question of fact. . . . When the language is clear
and unambiguous, however, the contract must be given
effect according to its terms, and the determination of
the parties’ intent is a question of law. . . .
  ‘‘A contract is unambiguous when its language is clear
and conveys a definite and precise intent. . . . The
court will not torture words to impart ambiguity where
ordinary meaning leaves no room for ambiguity. . . .
Moreover, the mere fact that the parties advance differ-
ent interpretations of the language in question does not
necessitate a conclusion that the language is ambigu-
ous. . . .
   ‘‘In contrast, a contract is ambiguous if the intent of
the parties is not clear and certain from the language
of the contract itself. . . . [A]ny ambiguity in a contract
must emanate from the language used by the parties.
. . . The contract must be viewed in its entirety, with
each provision read in light of the other provisions . . .
and every provision must be given effect if it is possible
to do so. . . . If the language of the contract is suscepti-
ble to more than one reasonable interpretation, the
contract is ambiguous.’’ (Citation omitted; emphasis
omitted; internal quotation marks omitted.) Parisi v.
Parisi, 315 Conn. 370, 383–84, 107 A.3d 920 (2015); see
also Nation-Bailey v. Bailey, 316 Conn. 182, 191–92,
112 A.3d 144 (2015); Dejana v. Dejana, 176 Conn. App.
104, 115, 168 A.3d 595 (when language in question is
clear and unambiguous, contract must be given effect
according to its terms, and determination of parties’
intent is question of law), cert. denied, 327 Conn. 977,
174 A.3d 195 (2017). ‘‘Furthermore, [i]n giving meaning
to the language of a contract, we presume that the
parties did not intend to create an absurd result.’’ (Inter-
nal quotation marks omitted.) South End Plaza Assn.,
Inc. v. Cote, 52 Conn. App. 374, 378, 727 A.2d 231 (1999).
   The defendant argues that the court’s interpretation
of the true up alimony provision set forth in § 1.1 D was
flawed because it rendered superfluous the ‘‘presently
defined’’ language in § 1.1, which, according to the
defendant, applies to subsection D. More specifically,
the defendant contends that, ‘‘[b]y specifically stating
that income was ‘presently defined’ as line 1 of [the
defendant’s] schedule K-1, it is abundantly clear that
the parties did not intend to permanently define income
as line 1 of a schedule K-1.’’ (Emphasis omitted.) Rather,
in the defendant’s view, this language indicates that the
reference to line 1 income ‘‘was an example and [was]
not meant to be determinative.’’ Thus, according to the
defendant, ‘‘[t]he placement of the plaintiff’s earnings,
whether on line 4 or line 1 of the schedule K-1 or any
other income reporting form, should not bar recovery
of true up alimony.’’ (Internal quotation marks omitted.)
   Section 1.1 of the parties’ agreement sets forth the
definition of the plaintiff’s income ‘‘for purposes of the
alimony formula herein . . . .’’5 (Emphasis added.)
The only alimony formulas in the agreement that refer to
the plaintiff’s income are the true up alimony formulas
contained in subsections C and D of § 1.1. Pursuant to
§ 1.1, the income to be used to calculate the plaintiff’s
true up alimony obligations under these subsections ‘‘is
presently defined as [l]ine 1 on [the plaintiff’s] annual
[schedule] K-1 from [MPH].’’ (Emphasis added.) We
disagree with the defendant, however, that this ‘‘pres-
ently defined’’ language requires that the reference to
line 1 income was meant merely to be an example of one
type of employment income that could be considered,
at the defendant’s election to do so, with other types
of alleged income in calculating the plaintiff’s true up
alimony obligation. This claim is belied by the clear
and unambiguous language of § 1.1 D, which provides
that ‘‘[f]or the tax year 2014 and thereafter, [the plaintiff]
shall pay ‘true up’ alimony to [the defendant] of 25
[percent] of the amount of [his] income between
$550,000 and $700,000 as reflected on [l]ine 1 of [the
plaintiff’s schedule] K-1 and 20 [percent] of any income
between $700,000 and $750,000. For example, if [the
plaintiff’s schedule] K-1 for 2014 shows [l]ine 1 income
of $775,000, [the plaintiff] would owe [the defendant]
additional ‘true up’ alimony in the amount of $47,500
. . . .’’ A court cannot ignore or disregard the language
of the agreement because in hindsight an additional or
more expansive term would have been better for one
of the parties. See, e.g., Crews v. Crews, 295 Conn. 153,
169, 989 A.2d 1060 (2010); Chang v. Chang, 170 Conn.
App. 822, 828, 155 A.3d 1272, cert. denied, 325 Conn.
910, 158 A.3d 321 (2017).
  To the extent that there is any conflict in the reason-
able interpretation of the language of the agreement
set forth in § 1.1 and § 1.1 D, which we do not credit,
the more specific language in § 1.1 D controls over
the more general language in § 1.1: ‘‘[I]t has been well
settled that ‘the particular language of a contract must
prevail over the general.’ ’’ Issler v. Issler, 250 Conn.
226, 237 n.12, 737 A.2d 383 (1999), see also Bead Chain
Mfg. Co. v. Saxton Products, Inc., 183 Conn. 266, 273,
439 A.2d 314 (1981); Miller Bros. Construction Co. v.
Maryland Casualty Co., 113 Conn. 504, 514, 155 A.
709 (1931).
   The defendant has neither provided analysis nor cited
to any legal authority to support her contention that
the addition of the word ‘‘presently’’6 somehow trans-
forms the definition of ‘‘annual income from employ-
ment’’ set forth in § 1.1 into a mere example that can
be expanded upon by adding another line from the
schedule K-1. See Packard v. Packard, 181 Conn. App.
404, 406, 186 A.3d 795 (2018) (‘‘analysis, rather than
mere abstract assertion, required to avoid abandoning
issue by failing to brief issue properly; where claim
receives only cursory attention without substantive dis-
cussion or citation of authorities, it is deemed aban-
doned’’). Moreover, the defendant’s position is untena-
ble when § 1.1 is interpreted in light of the situation of
the parties at the time of the dissolution.
   The ‘‘presently defined as [l]ine 1 on [the defendant’s]
annual K-1 from [MPH]’’ language set forth in § 1.1
referred to the plaintiff’s then income from his employ-
ment at MPH, for purposes of the alimony formula. It
is not specified in the agreement that the line 1 language
is limited solely to the year 2013 when the agreement
was made, and, thereafter, the definition of the plain-
tiff’s annual income from employment in subsequent
years would be open to review and revision, except in
§ 1.3, which anticipates the plaintiff’s possible retire-
ment justifying a second look at his alimony obligation.
There was no dispute between the parties about the
amount of the plaintiff’s line 1 income for 2014, and
there was no line 4 income in that year. The relevant
language of § 1.1 D is clear: for the tax year 2014 and
thereafter, the plaintiff shall pay true up alimony to the
defendant from his income as reported on line 1 of his
schedule K-1. It is also not specified in the agreement
that there would be an automatic ‘‘second look’’ if there
were entries on line 4, or any other lines other than
line 1, in 2014 or in any other subsequent year. Given
the clear and unambiguous language of § 1.1 D, if the
$605,000 in ‘‘guaranteed payments’’ from line 4 of the
MPH schedule K-1 for 2015 were used to calculate the
plaintiff’s true up alimony obligation, the agreement
certainly would be violated. Without the inclusion of
the $605,000 in the calculation of the plaintiff’s income,
the plaintiff’s income in 2015 did not exceed $550,000.
   The trial court recognized the differentiation between
the application of the line 1 limitation in the true up
alimony formula and the lack of its limitation to a spe-
cific year when it rejected the defendant’s arguments
and found that, in reaching their agreement, the parties
were free to define income in any way they wanted and
did not have to use the schedule K-1 to do so. Having
agreed to use the schedule K-1, the parties could have
referenced any of the lines therein, including lines 1
and 4, or any other combination of lines in part III of
the schedule K-1, titled ‘‘Partner’s Share of Current Year
Income, Deductions, Credits and Other Items.’’ The par-
ties, however, agreed that the plaintiff’s income, for
alimony purposes, was limited to line 1 of the plaintiff’s
schedule K-1. At no time prior to or after the defendant’s
filing of her motion for contempt did she file any motion
for modification of the alimony terms or any other
motion concerning the definition of alimony in the
agreement, so the court did not have the authority dur-
ing the hearing on the contempt motion to modify the
alimony terms. See Connolly v. Connolly, 191 Conn.
468, 474–75, 464 A.2d 837 (1983).
   At the time of the dissolution of the parties’ marriage
in 2013, the plaintiff had been a partner at MPH for
over twenty years, and, during this time, his income
from such employment had always been reported on
line 1 of the schedule K-1s prepared by its outside
accountants and issued by that law firm. That continued
in 2014 and 2015. After the defendant left MPH on May
31, 2015, his new law firm, GTV, was set up as a partner-
ship that also provided a schedule K-1 to the plaintiff
with respect to his annual income from such employ-
ment. He thus received schedule K-1 forms from both
MPH and GTV for the 2015 tax year, which forms had
been prepared by their respective outside accountants.
He did not receive a W-2 form for the 2015 tax year
from MPH or GTV, or any other type of form related
to his employment income. It is thus inappropriate to
speculate about the possible effect, if any, on the appli-
cation of the agreement of his receipt of such other
income reporting forms.
   We, therefore, agree with the trial court that, pursuant
to the specific and plain language of the agreement set
forth in § 1.1 D, only income reported on line 1 of the
plaintiff’s annual schedule K-1s could be used in calcu-
lating his 2015 true up alimony obligation. Because the
plaintiff’s combined line 1 income from both 2015 K-1s
was less than $550,000, the defendant was not entitled
to any true up alimony, and, consequently, the trial court
properly denied the defendant’s motion for contempt.
                                      II
             THE PLAINTIFF’S CROSS APPEAL
   In his cross appeal, the plaintiff claims that the trial
court abused its discretion in denying his request for
attorney’s fees and costs incurred in successfully oppos-
ing the defendant’s motion for contempt. We disagree.
   ‘‘Our law for awarding attorney’s fees in contempt
proceedings is clear. General Statutes § 46b-87 provides
that the court may award attorney’s fees to the prevail-
ing party in a contempt proceeding. The award of attor-
ney’s fees in contempt proceedings is within the discre-
tion of the court. . . . In making its determination, the
court is allowed to rely on its familiarity with the com-
plexity of the legal issues involved. Indeed, it is
expected that the court will bring its experience and
legal expertise to the determination of the reasonable-
ness of attorney’s fees. . . . Moreover, because the
award of attorney’s fees pursuant to § 46b-87 is punitive,
rather than compensatory, the court properly may con-
sider the defendant’s behavior as an additional factor
in determining both the necessity of awarding attorney’s
fees and the proper amount of any award.’’ (Internal
quotation marks omitted.) Pace v. Pace, 134 Conn. App.
212, 218, 39 A.3d 756 (2012).
   In the present case, the record does not reveal the
court’s reason for denying the plaintiff’s request for
attorney’s fees and whether, or to what extent, it consid-
ered such factors as the merits of the defendant’s
motion for contempt, the complexity of the legal issues
involved, and the defendant’s behavior. In its memoran-
dum of decision, the court simply ordered that ‘‘[n]o
attorney’s fees are awarded to either party.’’ Following
our review of the briefs of the parties and the record
of the hearing on the motion for contempt, we are
unable to conclude that the court abused its discretion
in declining to award attorney’s fees to the plaintiff.
      The judgment is affirmed.
      In this opinion LAVINE, J., concurred.
  1
    The defendant also claims that the trial court (1) ‘‘improperly calculated
the plaintiff’s annual income for purposes of determining the ‘true up’ ali-
mony obligation owed to the defendant,’’ (2) ‘‘erred in failing to order the
plaintiff to pay $45,846 to the defendant for ‘true up’ alimony due for 2015,’’
and (3) ‘‘erred in denying the defendant’s motion for contempt [on the basis
of] its conclusion that no ‘true up’ alimony was due and owing to the
defendant.’’ Because we conclude that the trial court properly determined
that no true up alimony was owed, these claims necessarily fail.
  2
    ‘‘A schedule K-1 is the document that states each individual partner’s
proportionate income or loss based upon [his or her] percentage ownership.
The income or loss on the schedule K-1 is in turn reported on each partner’s
individual tax return.’’ (Internal quotation marks omitted.) McTiernan v.
McTiernan, 164 Conn. App. 805, 813 n.10, 138 A.3d 935 (2016).
  3
    The trial court found that the plaintiff had had no control over how his
income was reported on his 2015 schedule K-1.
  4
    The defendant argues in the alternative that the language of § 1.1 D
was ambiguous and that the court therefore should have sought extrinsic
evidence to determine the parties’ intent. Rather than analyze the language
of this provision and explicate why, in her view, it was ambiguous, the
defendant merely states in a conclusory manner that ‘‘the settlement agree-
ment was not clear and unambiguous as found by the trial court.’’ The
defendant therefore has abandoned this issue by failing to brief it properly.
See State v. Buhl, 321 Conn. 688, 724, 138 A.3d 868 (2016) (‘‘[a]nalysis, rather
than mere abstract assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly’’ [internal quotation marks omit-
ted]). Nevertheless, as our discussion of the defendant’s principal argument
demonstrates, the contract language at issue is clear and unambiguous in
the context of the present case.
   5
     ‘‘‘Herein’ as used in legal phraseology is a locative adverb and its meaning
is to be determined by the context. It may refer to the section, the chapter
or the entire enactment in which it is used.’’ Gatliff Coal Co. v. Cox, 142
F.2d 876, 882 (6th Cir. 1944).
   6
     ‘‘Presently’’ is an adverb that simply means ‘‘now’’ or ‘‘at the present
time.’’ Webster’s Third New International Dictionary (2002), p. 1793.